UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	June 30, 2011 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 6/30/11 (Unaudited) REPURCHASE AGREEMENTS (31.1%) (a) Principal amount Value Interest in $106,000,000 joint tri-party repurchase agreement dated June 30, 2011 with BNP Paribas SA due July 1, 2011 - maturity value of $37,000,103 for an effective yield of 0.10% (collateralized by various corporate bonds and notes with coupon rates ranging from 3.984% to 9.875% and due dates ranging from a bond that matures on November 30, 2015 to a perpetual bond that does not have a predetermined maturity date, valued at $111,300,000) $37,000,000 $37,000,000 Interest in $300,000,000 joint tri-party repurchase agreement dated June 30, 2011 with BNP Paribas SA due July 1, 2011 - maturity value of $90,000,125 for an effective yield of 0.05% (collateralized by various Government National Mortgage Association securities with coupon rates ranging from 4.50% to 5.00% and due dates ranging from April 20, 2039 to April 20, 2041, valued at $306,000,000) 90,000,000 90,000,000 Interest in $400,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Citigroup Global Markets, Inc. due July 1, 2011 - maturity value of $90,000,200 for an effective yield of 0.08% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.358% to 6.00% and due dates ranging from February 1, 2025 to April 1, 2041, valued at $408,000,000) 90,000,000 90,000,000 Interest in $136,747,000 joint tri-party repurchase agreement dated June 30, 2011 with Deutsche Bank Securities, Inc. due July 1, 2011 - maturity value of $92,646,129 for an effective yield of 0.05% (collateralized by various Federal National Mortgage Association securities with coupon rates ranging from 5.00% to 6.50% and due dates ranging from January 1, 2039 to April 1, 2041, valued at $139,481,940) 92,646,000 92,646,000 Interest in $325,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Goldman Sachs & Co. due July 1, 2011 - maturity value of $90,000,075 for an effective yield of 0.03% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.21% to 7.00% and due dates ranging from February 1, 2014 to June 1, 2041, valued at $331,500,000) 90,000,000 90,000,000 Interest in $56,000,000 joint tri-party repurchase agreement dated June 30, 2011 with JPMorgan Securities, Inc. due July 1, 2011 - maturity value of $37,000,123 for an effective yield of 0.12% (collateralized by various corporate bonds and notes with coupon rates ranging from 3.75% to 10.00% and due dates ranging from November 15, 2014 to March 15, 2023, valued at $58,804,984) 37,000,000 37,000,000 Interest in $250,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Merrill Lynch & Co., Inc. due July 1, 2011 - maturity value of $90,000,125 for an effective yield of 0.05% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.999% to 5.50% and due dates ranging from June 1, 2025 to January 1, 2041, valued at $255,000,001) 90,000,000 90,000,000 Interest in $39,000,000 tri-party term repurchase agreement dated February 4, 2011 with Merrill Lynch & Co., Inc. due November 4, 2011, 0.26% FRN (collateralized by General Electric Capital Corp. corporate bonds and notes with a coupon rate of 5.625% and a due date of September 15, 2017, valued at $40,950,001) (TR) 39,000,000 39,000,000 Total repurchase agreements (cost $565,646,000) ASSET-BACKED COMMERCIAL PAPER (21.9%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization (Switzerland) 0.130 7/11/11 $11,700,000 $11,699,573 Bryant Park Funding, LLC 0.170 7/20/11 8,650,000 8,649,224 Bryant Park Funding, LLC 0.130 7/12/11 9,500,000 9,499,623 CHARTA, LLC 0.020 7/1/11 13,200,000 13,200,000 CIESCO, LLC 0.070 7/7/11 9,850,000 9,849,885 CIESCO, LLC 0.020 7/1/11 9,850,000 9,850,000 Fairway Finance, LLC (Canada) 0.170 7/13/11 3,000,000 2,999,830 Fairway Finance, LLC (Canada) 0.140 8/8/11 18,948,000 18,945,200 Fairway Finance, LLC (Canada) 0.130 7/20/11 5,000,000 4,999,657 Falcon Asset Securitization Co., LLC 0.140 7/15/11 1,200,000 1,199,935 Falcon Asset Securitization Co., LLC 0.130 7/12/11 16,300,000 16,299,353 FCAR Owner Trust I 0.220 7/12/11 27,500,000 27,498,151 Govco, Inc. 0.120 7/8/11 9,000,000 8,999,790 Jupiter Securitization Co., LLC 0.170 9/1/11 9,200,000 9,197,306 Jupiter Securitization Co., LLC 0.130 7/13/11 9,200,000 9,199,601 Liberty Street Funding, LLC (Canada) 0.230 7/7/11 5,000,000 4,999,808 Liberty Street Funding, LLC (Canada) 0.220 7/18/11 9,900,000 9,898,972 Liberty Street Funding, LLC (Canada) 0.140 7/27/11 900,000 899,909 Liberty Street Funding, LLC (Canada) 0.140 7/12/11 4,408,000 4,407,811 Manhattan Asset Funding Co., LLC (Japan) 0.290 7/6/11 9,000,000 8,999,638 Manhattan Asset Funding Co., LLC (Japan) 0.230 7/18/11 3,200,000 3,199,652 Manhattan Asset Funding Co., LLC (Japan) 0.210 7/8/11 6,000,000 5,999,755 Northern Pines Funding, LLC (Germany) 0.230 8/8/11 9,000,000 8,997,815 Northern Pines Funding, LLC (Germany) 0.210 8/24/11 9,200,000 9,197,102 Old Line Funding Corp. 0.140 7/22/11 15,615,000 15,613,728 Old Line Funding Corp. 0.140 7/21/11 2,800,000 2,799,782 Starbird Funding Corp. 0.150 7/8/11 5,606,000 5,605,836 Straight-A Funding, LLC 0.200 7/5/11 10,500,000 10,499,767 Straight-A Funding, LLC 0.180 8/4/11 20,470,000 20,466,520 Straight-A Funding, LLC 0.150 8/16/11 24,000,000 23,995,400 Thunder Bay Funding, Inc. 0.130 7/21/11 600,000 599,957 Thunder Bay Funding, Inc. 0.130 7/13/11 18,011,000 18,010,220 Variable Funding Capital Co., LLC 0.150 8/11/11 4,000,000 3,999,317 Variable Funding Capital Co., LLC 0.150 8/2/11 4,750,000 4,749,367 Variable Funding Capital Co., LLC 0.120 7/29/11 18,600,000 18,598,264 Victory Receivables Corp. (Japan) 0.270 8/2/11 13,000,000 12,996,880 Victory Receivables Corp. (Japan) 0.270 7/19/11 14,610,000 14,608,028 Windmill Funding Corp. (United Kingdom) 0.140 7/15/11 8,500,000 8,499,537 Working Capital Management Co. (Japan) 0.220 7/5/11 9,200,000 9,199,775 Working Capital Management Co. (Japan) 0.150 7/1/11 9,600,000 9,600,000 Total asset-backed commercial paper (cost $398,529,968) COMMERCIAL PAPER (13.7%) (a) Yield (%) Maturity date Principal amount Value Bank of Nova Scotia (Canada) 0.240 9/1/11 $7,400,000 $7,396,941 Barclays Bank, PLC 144A, Ser. 10-1 (United Kingdom) 0.290 9/9/11 18,300,000 18,289,681 Commonwealth Bank of Austrailia (Australia) 0.205 10/4/11 11,400,000 11,393,833 Commonwealth Bank of Austrailia (Australia) 0.185 9/15/11 2,070,000 2,069,192 Commonwealth Bank of Austrailia 144A (Australia) 0.276 6/8/12 14,000,000 14,000,000 DnB NOR Bank ASA (Norway) 0.275 12/7/11 22,600,000 22,572,550 DnB NOR Bank ASA (Norway) 0.215 7/6/11 5,000,000 4,999,851 General Electric Capital Services 0.190 9/21/11 9,500,000 9,495,889 General Electric Capital Services 0.100 8/30/11 9,900,000 9,898,350 HSBC USA, Inc. (United Kingdom) 0.170 9/28/11 10,000,000 9,995,797 HSBC USA, Inc. (United Kingdom) 0.140 8/29/11 10,000,000 9,997,706 Lloyds TSB Bank PLC (United Kingdom) 0.290 8/31/11 12,000,000 11,994,103 Lloyds TSB Bank PLC (United Kingdom) 0.210 9/1/11 6,300,000 6,297,722 Nationwide Building Society 144A (United Kingdom) 0.200 8/2/11 9,900,000 9,898,240 Nordea North America, Inc. (Sweden) 0.225 10/21/11 27,000,000 26,981,100 Rabobank USA Financial Corp. (Netherlands) 0.210 9/6/11 17,000,000 16,993,356 Roche Holdings, Inc. (Switzerland) 0.100 8/3/11 11,000,000 10,998,992 Royal Bank of Scotland Group PLC (United Kingdom) 0.180 7/18/11 4,800,000 4,799,592 State Street Corp. 0.180 9/9/11 10,350,000 10,346,378 State Street Corp. 0.160 8/9/11 10,500,000 10,498,180 Toronto Dominion Holdings (USA) 144A (Canada) 0.140 8/15/11 2,300,000 2,299,598 Westpac Banking Corp./NY (Australia) 0.195 9/6/11 18,000,000 17,993,468 Total commercial paper (cost $249,210,519) MUNICIPAL BONDS AND NOTES (8.9%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value California (0.3%) California Educational Facilities Authority Commercial Paper (Stanford University), Ser. STAN 0.200 8/19/11 P-1 $6,000,000 $6,000,000 Connecticut (0.6%) Yale University Commercial Paper 0.190 7/20/11 P-1 10,000,000 9,998,997 Kentucky (0.6%) Kentucky Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.050 5/1/34 VMIG1 11,000,000 11,000,000 Maryland (1.7%) Howard County Commercial Paper 0.160 7/6/11 P-1 2,750,000 2,750,000 Johns Hopkins University Commercial Paper, Ser. A 0.250 8/1/11 P-1 9,700,000 9,700,000 Johns Hopkins University Commercial Paper, Ser. A 0.240 8/15/11 P-1 6,000,000 6,000,000 Johns Hopkins University Commercial Paper, Ser. A 0.240 8/2/11 P-1 5,614,000 5,614,000 Johns Hopkins University Commercial Paper, Ser. A 0.160 7/6/11 P-1 6,000,000 6,000,000 Massachusetts (1.1%) Harvard University Commercial Paper 0.180 10/3/11 P-1 4,200,000 4,198,026 Massachusetts Health & Educational Facilities Authority Commercial Paper (Harvard University), Ser. EE 0.220 8/1/11 P-1 15,000,000 15,000,000 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority VRDN (University of New Hampshire), Ser. B (M) (FWC) 0.040 7/1/33 VMIG1 2,975,000 2,975,000 Ohio (0.1%) Columbus, Sewer VRDN, Ser. B (M) 0.050 6/1/32 VMIG1 2,530,000 2,530,000 Oklahoma (0.2%) Oklahoma State Capitol Improvement Authority State Facilities VRDN (Higher Education), Ser. D2 (M) 0.250 7/1/32 VMIG1 2,800,000 2,800,000 Tennessee (0.6%) Metropolitan Government Nashville & Davidson County, Health & Educational Facilities Board VRDN (Vanderbilt University), Ser. A-1 (M) 0.060 10/1/44 VMIG1 11,500,000 11,500,000 Texas (1.2%) Board of Regents of Texas Technical University Revenue Financing System Commercial Paper, Ser. A 0.160 9/8/11 P-1 7,350,000 7,350,000 Harris County, Health Facilities Development Corp. Hospital VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.100 10/1/29 VMIG1 3,920,000 3,920,000 Houston, Independent School District VRDN (Schoolhouse), PSFG (M) 0.130 6/15/31 VMIG1 5,165,000 5,165,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.160 9/8/11 P-1 5,476,000 5,476,000 Virginia (1.2%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.160 7/5/11 P-1 8,000,000 8,000,000 Regents of University of Virginia Commercial Paper, Ser. 03-A 0.140 7/5/11 P-1 14,500,000 14,500,000 Wisconsin (1.1%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank NA (LOC)) (M) 0.060 8/15/33 VMIG1 20,900,000 20,900,000 Total municipal bonds and notes (cost $161,377,023) U.S. GOVERNMENT AGENCY OBLIGATIONS (7.4%) (a) Yield (%) Maturity date Principal amount Value Citigroup, Inc. FDIC guaranteed notes (k) 2.875 12/9/11 $3,100,000 $3,134,950 Federal Home Loan Bank discount notes 0.115 8/24/11 5,300,000 5,299,086 Federal Home Loan Bank discount notes 0.090 8/26/11 16,300,000 16,297,718 Federal Home Loan Mortgage Corp. discount notes 0.190 9/19/11 4,400,000 4,398,142 Federal Home Loan Mortgage Corp. discount notes 0.176 9/14/11 18,500,000 18,493,219 Federal Home Loan Mortgage Corp. discount notes 0.150 7/27/11 2,200,000 2,199,762 Federal Home Loan Mortgage Corp. discount notes 0.134 8/29/11 13,450,000 13,447,056 Federal Home Loan Mortgage Corp. discount notes 0.100 7/8/11 1,000,000 999,981 Federal National Mortgage Association discount notes 0.110 8/24/11 7,966,000 7,964,686 Federal National Mortgage Association discount notes 0.101 8/22/11 27,100,000 27,096,040 General Electric Capital Corp. FDIC guaranteed notes, FRN, MTN, Ser. G 1.182 12/9/11 7,000,000 7,030,927 General Electric Capital Corp. FDIC guaranteed notes, MTN, Ser. G (k) 3.000 12/9/11 22,453,000 22,719,286 Wells Fargo & Co. FDIC guaranteed notes (k) 3.000 12/9/11 4,786,000 4,842,610 Total U.S. government agency obligations (cost $133,923,463) CERTIFICATES OF DEPOSIT (6.1%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.250 11/16/11 $7,500,000 $7,500,000 Australia & New Zealand Banking Group, Ltd. (Australia) 0.230 7/7/11 20,000,000 20,000,000 ING Bank NV (Netherlands) 0.220 7/18/11 10,000,000 10,000,000 National Australia Bank/New York FRN (Australia) 0.220 10/6/11 28,000,000 28,000,000 Natixis/New York, NY FRN (France) 0.245 7/1/11 9,625,000 9,625,000 Svenska Handelsbanken/New York, NY (Sweden) 0.240 7/6/11 1,900,000 1,900,038 Toronto-Dominion Bank/NY (Canada) 0.235 11/10/11 25,000,000 25,000,000 Westpac Banking Corp./NY (Australia) 0.230 12/9/11 9,250,000 9,249,096 Total certificates of deposit (cost $111,274,134) U.S. TREASURY OBLIGATIONS (4.5%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Notes 1.125 1/15/12 $39,500,000 $39,671,848 U.S. Treasury Notes 1.000 10/31/11 21,775,000 21,829,981 U.S. Treasury Notes 0.750 11/30/11 20,000,000 20,040,301 Total U.S. treasury obligations (cost $81,542,130) SHORT-TERM INVESTMENT FUND (4.5%) (a) Shares Value Putnam Money Market Liquidity Fund 0.04% (e) 81,262,121 $81,262,121 Total short-term investment fund (cost $81,262,121) CORPORATE BONDS AND NOTES (2.9%) (a) Interest rate (%) Maturity date Principal amount Value Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.647 5/15/14 $29,425,000 $29,429,073 Svenska Handelsbanken/New York, NY 144A FRN (Sweden) (M) 0.292 6/8/17 23,500,000 23,500,000 Total corporate bonds and notes (cost $52,929,073) TOTAL INVESTMENTS Total investments (cost $1,835,694,431) (b) Key to holding's abbreviations FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes LOC Letter of credit MTN Medium Term Notes PSFG Permanent School Fund Guaranteed VRDN Variable Rate Demand Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through June 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,819,157,382. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (FWC) Forward commitment, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $42,077 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $360,169,543 and $278,907,422, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN and VRDN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 71.5% Canada 6.1 Australia 6.0 United Kingdom 4.3 Japan 3.5 Sweden 2.9 Norway 1.5 Netherlands 1.5 Switzerland 1.2 Germany 1.0 France 0.5 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $398,529,968 $— Certificates of deposit — 111,274,134 — Commercial paper — 249,210,519 — Corporate bonds and notes — 52,929,073 — Municipal bonds and notes — 161,377,023 — Repurchase agreements — 565,646,000 — U.S. Government Agency Obligations — 133,923,463 — U.S. Treasury Obligations — 81,542,130 — Short-term investment fund 81,262,121 — — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2011
